AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Wisconsin

 

 

  

 

 

 

United States of America )
Vv. )
) Case No. LS _
NICHOLAS J. STEBER dob xx-xx-86 19-M- 9 as”
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 19, 2017 in the county of Florence in the
Eastern District of Wisconsin & elsewhere, the defendant(s) violated:
Code Section Offense Description
Title 21, United States Code, distributed a mixture and substance containing heroin, a Schedule 1
Sections 841(a)(1), 841(b)(1)(C), controlled substance, resulting in the death of D.H.
and 846,

This criminal complaint is based on these facts:

See Attached affidavit

if Continued on the attached sheet.

a Complainant s sighature

Oconto County Investigator Justen Ragen

 

Printed name and title

Sworn to before me and signed in my presence. Ue.
Date: & [ | /G (/)

Judge's signature

City and state: Green Bay, Wisconsin Honorable Jame R. Sickel

 

Printed name and title

Case 1:19-cr-00183-WCG Filed 08/20/19 Page 1of5 Document 1
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT & ARREST WARRANT
Justen Ragen, being first duly sworn, states that:
Background
1. Iam currently employed as an Investigator with the Oconto County Sheriff's Office

and have been so employed since September 2015. I have been employed with the Oconto County
Sheriffs Office since 2008 and have been a law enforcement officer since 2007. As a part of my
current duties as an Investigator, I investigate both state and federal drug cases including violations
of Title 21 of the U.S. Code. Ihave also assisted with investigations involving violations of federal
firearms laws and money laundering laws (Title 18, United States Code, §§ 922, and 924 and Title
18, United States Code, §§ 1956 and. 1957) and other related offenses.

Basis for Information in Affidavit

.. The information contained in this affidavit is based upon my personal knowledge and
investigation, and information supplied to me by other law enforcement officers including the
Dickenson County Sheriff Department and Michigan State Police, all of whom I believe to be
truthful and reliable. Based on my investigation and the information supplied to me by other law
enforcement personnel, I have probable cause to believe the following regarding Nicholas J. Steber
d.o.b, XX/XX/86.

Facts Establishing Probable Cause

3. On September 19, 2017, at approximately 10:20 a.m., Michigan State Police
responded to the D.H. residence in Iron county MI in response to a call that D.H. had overdosed
in his bedroom. Law enforcement located a hypodermic needle on the ground near his body as

well as a metal spoon, lighter, and paper packet containing suspected heroin. Family members

Case 1:19-cr-00183-WCG Filed 08/20/19 Page 2 of5 Document 1
confirm that D.H. was at the residence the entirety of the previous day and did not seem under the
influence of a controlled substance. They advised. that D.H. had previously used controlled
substances, was dependent on family members for all transportation, and thus could not have
obtained controlled substances other than through Adult Female 1 who came to the residence in
the early evening the previous day and stayed for several hours. D.H’s mother advised that she
spoke with D.H. at approximately midnight and believed he was sober. She witnessed him under
the influence of drugs on prior occasions and advised that D.H. had been sober for the last several
years, was meeting with his parole officer, and working on a regular basis. She believed that Adult
Female 1 was the only possible source for the heroin.

4. Deputy Medical Examiner Steven Gagnea responded to the residence. His autopsy
revealed a single injection site mark on D.H.’s left arm. The lab report for D.H.’s blood/urine show
the metabolites of heroin (6-MAM and morphine). There were no other controlled substances
detected in the blood/urine. The Michigan State Police-Forensic Science Division tested and
confirmed that heroin was found in the paper bindle next to D.H.

5. Law enforcement received consent to search D.H’s cell phone for evidence supporting
the overdose. The search identified several pertinent text messages between D.H. Adult Female 1,
and Steber. The messages make clear that D.H. and Steber are friends that regularly go to the
casino. and local restaurants. Starting. at least several days before the overdose, D.H. sent text
messages to Steber and several others asking for pills and “down.” On September 13, 2017, D.H.
messaged Steber that “just got home, find something good for tomorrow.” Steber responded “like
the same thing.” D.H. advised “Stronger. Big boy shit.” Several days later D.H. responded “5” and

Steber responded “k.” D.H. then asked Steber if he could “cover it for me till tomorrow.” Steber

Case 1:19-cr-00183-WCG Filed 08/20/19 Page 3 of 5 Document 1
stated that he could. In later conversation D.H. confirmed that Steber obtained ‘that big boy bike
from the city.” On September 16, 2017, Steber indicated he was able to meet with D.H. but D.H.
could not “figure out a reason to tell my dad I need to come see u.” Because Steber lived some
distance from him, D.H. offered Steber money if he would drive to D.H.’s residence.

6. On September 18, 2017, in the afternoon hours, Adult Female 1 contacted D.H. and
advised she would travel from Oconto County to Iron County to socialize with D.H. D.H. then
arranged for Adult Female 1 to meet Steber in Florence County (WI) at a restaurant. Steber asked
D.H. if “she got the cash to cover.” D.H. responded “I know she don’t, come up lets go to the
casino.” D.H. told Adult Female 1 that “you know nick right.” Adult Female 1 responded “Tdek.
Maybe” and D.H. indicated “he knows you.” At 5:55 pm Adult Female 1 indicated “I’m omw to
u now. I fuckin hate wen shits in my car.” On September 19, 2017 at 12:48, D.H. sent a message
to Adult Female 1 asking if “U make it to town safely.” She responded “yes I did.” At 1:11 a.m.,
D.H. responded that he “had a lot of fun tonight” and “I’ll get ahold of you tomorrow when im in
town goodnight for now. D.H. did not contact anyone else after this exchange with Adult Female
1 and was found in his room later that morning.

7. On February 1, 2019, law enforcement interviewed Adult Female 1. She admitted being
on probation since June 2018 for possession of a controlled substance. Adult Female | stated that
she had been a heroin addict for five years but currently was sober. Adult Female 1 stated that she
used heroin with D.H. prior to him going to prison. Adult Female 1 admitted that at D.H’s
direction, she met with a male and obtained a cigarette pack from him that likely contained
controlled substances. Adult Female 1 stated she did not recognize the guy. Once at D.H.’s

residence, she provided him with the pack. D.H. did not use any drugs while she was with him that

Case 1:19-cr-00183-WCG Filed 08/20/19 Page 4of5 Document 1
night. Adult Female 1 learned the following day that D.H. overdosed. Adult Female 1 later advised
law enforcement that the person she met with to get the heroin she then gave to D.H. was Nick
Steber. Adult Female 1 stated she only met with Steber for a very short time that day and was not
able to pick him out of a later given photo lineup.

8. Based upon the foregoing information, I know there is probable cause to believe that
Nicholas J. Steber distributed a mixture and substance containing a detectable amount of heroin, a
Schedule 1 controlled substance, resulting in the death of D.H., in violation of Title 21, United
States Code, Sections 841(a)(1), 841(b)(1)(C), and 846.

9, Because this affidavit is offered for the limited purpose of supporting the criminal
complaint and arrest warrant for Nicholas J. Steber, I have not set forth every fact known to me

regarding this incident. Rather, I have included only those facts which I believe establish probable

LMA

Affiant usta 4 Ragen
Narcotics Investigator
Oconto County Sheriff's Office

cause.

Subscribed and sworn to before me

 

 

Thi <O _ day of PhS LK, 2019,
AWE Z

‘etary ublit ;
My cémmission expites: . s

Case 1:19-cr-00183-WCG Filed 08/20/19 Page 5of5 Document 1
